09/01/2020



                                                                                      Case Number: DA 20-0056



             IN THE SUPREME COURT OF THE STATE OF MONTANA
                      Supreme Court Cause No. DA 20-0056

 DAGMARA MACH, on behalf of
 herself and all others similarly situated,

                 Plaintiff/Appellee,
                                                 ORDER GRANTING STAY
 v.                                                   OF APPEAL

 MONTANA HEALTH
 COOPERATIVE d/b/a MONTANA
 HEALTH CO-OP, and JOHN DOES 1-
 5,

                Defendant/Appellant.


          Appellant, Defendant, Montana Health Cooperative has requested a stay of

the appeal in this matter. There being no objection from Appellee, and for good

cause appearing therefor,

          IT IS HEREBY ORDERED that the proceedings in this case, including the

deadline to file an Opening Brief, are stayed until further order by the Court.

          IT IS FURTHER ORDERED that the parties shall file a status report within

60 days of entry of this Order, and subsequent status reports every 60 days

thereafter, advising the Court as to the status of mediation efforts.




3033447

                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                              September 1 2020